Title: To James Madison from William Plumer, 25 November 1816
From: Plumer, William
To: Madison, James


        
          Sir
          Concord (NH) November 25. 1816
        
        Permit me to congratulate you on the success of the republicans in this State in the choice of Electors & representatives to Congress; and of the prospect of great unanimity in the approaching presidential election.
        I avail myself of this opportunity of presenting you with a copy of my speech to the legislature at the opening of their present session. I have the honor to be with much respect and esteem, Sir, your most obedient humble servant
        
          William Plumer
        
       